Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 1 of 10                   PageID #: 128




                          UNITED STATES DISTRICT COURT
                                    FOR THE
                               DISTRICT OF MAINE


    NORTHEAST PATIENTS GROUP et al.,
         Plaintiffs,
                v.                                  CIVIL ACTION NO. 1:20-cv-00468-NT

    MAINE DEPARTMENT OF
    ADMINISTRATIVE AND FINANCIAL
    SERVICES et al.,
         Defendants.


      PLAINTIFFS’ BRIEF IN SUPPORT OF JUDGMENT ON THE RECORD

        Northeast Patients Group d/b/a Wellness Connection of Maine (“Wellness

Connection”) and High Street Capital Partners, LLC (“High Street”) are challenging the

residency requirement for dispensaries in Maine’s Medical Use of Marijuana Act.

Because this law facially discriminates against non-residents by excluding them from

owning a dispensary in Maine’s medical marijuana program, it violates the dormant

Commerce Clause of the United States Constitution. The Court should therefore enter

judgment on the record.1

                                      BACKGROUND

        This is the third lawsuit in a year challenging marijuana laws in Maine that

discriminate against residents of other states. First, Wellness Connection’s sister



1On February 9, 2021, the parties had a conference call with the Court and it was agreed that
this case should proceed on a stipulated record with the parties each submitting briefs. See
Procedural Order (Feb. 9, 2021); see also, e.g., Thompson v. Cloud, 764 F.3d 82, 90 (1st Cir.
2014) (reviewing a judgment of the District Court for the District of Maine which “was entered
pursuant to a joint motion requesting a decision on a stipulated record”).



                                               1
Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 2 of 10                PageID #: 129




company NPG, LLC sued the Department over the residency requirement in Maine’s

adult use marijuana statute. The Department responded by deciding to no longer

enforce that unconstitutional residency requirement. See NPG, LLC v. Dep’t of Adm. &

Fin. Servs., Civil Action No. 1:20-cv-00107, Doc. 9 (D. Me. May 11, 2020). Next, NPG,

LLC sued the City of Portland over its ordinance that gave preference to Maine residents

when awarding retail marijuana licenses. This Court enjoined the City from using the

residency-related criteria in the ordinance because “the dormant Commerce Clause

likely restricts the City’s licensing of marijuana retail stores” in a manner that favors

Maine residents, and “the City is unlikely to succeed in justifying the residency

preferences in its points matrix.” NPG, LLC v. City of Portland, 2020 WL 4741913, at

*23-24 (D. Me. Aug. 14, 2020). Wellness Connection and High Street now challenge the

residency requirement for dispensaries in Maine’s Medical Use of Marijuana Act

because this law forces Wellness Connection (which owns and operates three

dispensaries in Maine) to be entirely owned and controlled by Maine residents, and

prevents High Street (which is entirely owned by non-Mainers) from owning any

portion of Wellness Connection. See Joint Stipulation of Facts, ¶¶ 1, 2 & 6 (Mar. 11,

2021).

         There’s good cause for all of the recent action in Maine’s marijuana industry.

Legal marijuana markets are taking off in Maine and nationwide. Marijuana is legal for

adult use in 15 states and for medical use in 36 states.2 Last November, four more states

voted by referendum to legalize adult use sales, and another state voted to create a

medical cannabis program. Id. The federal government has not stood in the way of


2See Jeremy Berke & Shayanne Gal, All the States where Marijuana is Legal – and 5 More that
Just Voted for it, Business Insider (Nov. 6, 2020).


                                              2
Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 3 of 10                  PageID #: 130




legalization at the state level but instead has let marijuana sellers that comply with state

law go about their business. See Memorandum for all United States Attorneys:

Guidance Regarding Federal Marijuana Enforcement, Office of the Deputy Attorney

General (Aug. 29 2013).3

          Maine’s medical marijuana industry is booming, with medical marijuana sales

totaling $221 million from January through October last year.4 According to the

Portland Press Herald, medical marijuana is now Maine’s most valuable crop.5 Maine’s

medical marijuana industry is comprised of two types of businesses, caregivers and

registered dispensaries. Caregivers are individuals who can cultivate limited quantities

of medical marijuana for the purpose of providing or selling it to qualifying patients. See

22 M.R.S. §2423-A(2). There are more than 3,000 caregivers in Maine,6 and they are

responsible for around 76 percent of retail sales in the state.7 Dispensaries, on the other

hand, are companies that are registered with the State and authorized to, inter alia,

cultivate, manufacture and sell medical marijuana to qualifying patients and caregivers


3 This federal policy is expressed in a document known as the Cole Memorandum. The Cole
Memorandum, issued during the Obama administration, was purportedly “rescinded” by
Attorney General Sessions, see Memorandum for all United States Attorneys: Marijuana
Enforcement, Office of the Attorney General (Jan. 4, 2018), but his successor, Attorney General
Barr, told Congress that the Justice Department is “operating under my general guidance that
I’m accepting the Cole Memorandum for now.” Review of the FY2020 Budget Request for DOJ,
116th Cong. (Apr. 10, 2019) (testimony of William Barr, Att’y Gen. of the United States). The
Biden administration has said nothing to the contrary.

4See Penny Overton, Marijuana Has Grown to Become Maine’s Most Valuable Crop,
PORTLAND PRESS HERALD (Dec. 8, 2020).
5   Id.
6As of February 28, 2021, there were 3,058 registered caregivers in Maine according to Maine’s
Office of Marijuana Policy. See Medical Marijuana Program At-A-Glance, available online at
https://www.maine.gov/dafs/omp/open-data/medical-use
7See Penelope Overton, State’s Medical Marijuana Market Much Bigger than Anyone Realized,
PORTLAND PRESS HERALD (Feb. 24, 2020).


                                               3
Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 4 of 10                      PageID #: 131




through operations that are, by statutory design, much larger than caregiver operations.

See 22 M.R.S. § 2428. There are only seven dispensaries operating in Maine, and

combined they account for 24 percent of total retail sales according to the most recent

publicly available data.8

       Wellness Connection operates three of the seven registered dispensaries in the

State. See Joint Stipulation of Facts, ¶ 2. Because of the residency requirement for

dispensaries, Wellness Connection is wholly owned by three Maine residents. Id. ¶ 5.

High Street would purchase the equity in Wellness Connection if the residency

requirement, and the Department’s implementing regulations, 9 did not prohibit it from

doing so. Id. ¶ 6.

                                          ARGUMENT

       The Maine Medical Use of Marijuana Act contains a residency requirement for

dispensaries that explicitly privileges Maine residents over residents of other states. The

statute provides that “all officers and directors of a dispensary must be residents of this



8Id. When the State last released economic data from the medical marijuana industry, there
were eight registered dispensaries operating in the State. Wellness Connection has since
converted one of its four dispensaries to an adult use marijuana retail store. As a result, there
are now seven dispensaries operating in Maine.
9The current rules governing Maine’s Medical Use of Marijuana Program are included as
Exhibit A to the Stipulation of Facts. These rules only address residency requirements for
“employees, principal officers and board members of a registered dispensary,” and do not
address residency requirements for owners of a dispensary. See Ex. A at 23. This is because the
rules are outdated. When they were created, Maine law required dispensaries to be operated as
mutual benefit non-profit corporations without any equity ownership. See Joint Stipulation of
Facts, ¶ 4. In 2020, the law changed to allow dispensaries to become for-profit companies with
equity owners (id. ¶ 4), and the residency requirement in the statute changed to encompass
equity owners. The Department has proposed new rules to govern Maine’s medical marijuana
program that are currently going through formal rulemaking, and these rules, as drafted, are
consistent with the statute in that they require dispensaries to be wholly owned by Maine
residents. See Proposed Rules (available online at https://www.maine.gov/dafs/omp/medical-
use/rules-statutes/rulemaking/proposed-rules).



                                                 4
Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 5 of 10               PageID #: 132




State.” 22 M.R.S. § 2428(6)(H). “Officers and directors” is broadly defined in the Act to

include anyone owning any portion of a dispensary:

       6-B. Officer or director. “Officer or director” means, when used with respect
       to any nonprofit, for-profit or other organization governed by this chapter, a
       director, manager, shareholder, board member, partner or other person holding a
       management position or ownership interest in the organization.” 22 M.R.S. §
       2422(6-B).

A “resident of the state” is defined as “a person who is domiciled in the State.” 22 M.R.S.

§ 2422(13-B).

       Maine’s residency requirement for medical marijuana dispensaries is

unconstitutional because it explicitly favors Maine residents and discriminates against

non-residents. That conclusion is clear from two centuries of Supreme Court

jurisprudence dealing with the dormant Commerce Clause, culminating in Tennessee

Wine & Spirits Retailers Ass’n v. Thomas, 139 S. Ct. 2449 (2019).

       In Tennessee Wine the United States Supreme Court struck down a Tennessee

law requiring that applicants for a license to operate a liquor store have resided in the

state for the prior two years. Id. at 2457. The Court declared that Tennessee’s two-year

residency requirement “plainly favors Tennesseans over nonresidents,” id. at 2462, and

that its “predominant effect” is “simply to protect” Tennesseans “from out-of-state

competition.” Id. at 2476. This violated the dormant Commerce Clause, the “primary

safeguard against state protectionism.” Id. at 2461. The opinion went on to reject the

argument that the dormant Commerce Clause applies differently to alcohol than to

other commodities. Id.

       The decision in Tennessee Wine has ample precedential support. The Commerce

Clause addresses the problem that existed “[d]uring the first years of our history as an

independent confederation,” when “the National Government lacked the power to


                                             5
Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 6 of 10                    PageID #: 133




regulate commerce among the States.” Camps Newfound/Owatonna v. Town of

Harrison, 520 U.S. 564, 571 (1997). “Because each State was free to adopt measures

fostering its own local interests without regard to possible prejudice to nonresidents, . . .

a conflict of commercial regulations, destructive to the harmony of the States ensued.”

Id. (quotation marks omitted). To solve this problem, the Commerce Clause “not only

granted Congress express authority to override restrictive and conflicting commercial

regulations adopted by the States, but . . . it also . . . effected a curtailment of state

power.” Id. (citing with approval Justice Johnson’s observation in Gibbons v. Ogden, 9

Wheat. 1 (1824) (opinion concurring in judgment), that “[i]f there was any one object

riding over every other in the adoption of the constitution, it was to keep the commercial

intercourse among the States free from all invidious and partial restraints”); Hughes v.

Oklahoma, 441 U.S. 322, 325 (1979) (the Commerce Clause reflects “a central concern

of the Framers that was an immediate reason for calling the Constitutional Convention:

the conviction that in order to succeed, the new Union would have to avoid the

tendencies toward economic Balkanization that had plagued relations among the

Colonies and later among the States under the Articles of Confederation”).

       Given the history and purpose of this constitutional doctrine, it makes sense that

“[p]rotectionism . . . is forbidden under the dormant Commerce Clause.” Camps

Newfound, 520 U.S. at 588. If a law discriminates against non-residents on its face, it is

likely invalid, because “the evil of protectionism can reside in legislative means as well

as legislative ends.” Hughes, 441 U.S. at 337. “At a minimum such facial discrimination

invokes the strictest scrutiny of any purported legitimate local purpose and of the

absence of nondiscriminatory alternatives.” Id.; see also Camps Newfound, 520 U.S. at




                                                6
Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 7 of 10                 PageID #: 134




575 (“State laws discriminating against interstate commerce on their face are virtually

per se invalid.”) (quotation marks omitted).

       There does exist “the possibility that a State may validate a statute that

discriminates against interstate commerce by showing that it advances a legitimate local

purpose that cannot be adequately served by reasonable nondiscriminatory

alternatives.” New Energy Co. of Indiana v. Limbach, 486 U.S. 269, 278 (1988). But

“the standards for such justification are high.” Id. When a state law discriminates on its

face against non-residents, as does the challenged Maine statute, it “is virtually per se

invalid . . . and will survive only if it advances a legitimate local purpose that cannot be

adequately served by reasonable non-discriminatory alternatives.” Dep’t of Revenue v.

Davis, 553 U.S. 328 (2008) (citations and quotation marks omitted); see also Tennessee

Wine, 139 S. Ct. at 2461–62 (“Under our dormant Commerce Clause cases, if a state law

discriminates against out-of-state goods or nonresident economic actors, the law can be

sustained only on a showing that it is narrowly tailored to advanc[e] a legitimate local

purpose.”) (quotation marks omitted). “The state bears the burden of showing legitimate

local purposes and the lack of non-discriminatory alternatives, and discriminatory state

laws rarely satisfy this exacting standard.” Family Winemakers of California v. Jenkins,

592 F.3d 1, 9 (1st Cir. 2010). To meet this burden a state or municipality must present

“‘concrete record evidence,’ and not ‘sweeping assertion[s]’ or ‘mere speculation,’ to

substantiate its claims that the discriminatory aspects of its challenged policy are

necessary to achieve its asserted objectives.” Id. at 17 (quoting Granholm v. Heald, 544

U.S. 460, 492–93 (2005)).

       Maine’s residency requirement for dispensaries is unconstitutional because it

“plainly favors” Mainers over non-residents. Tennessee Wine, 139 S. Ct at 2462. It is


                                               7
Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 8 of 10               PageID #: 135




identical in material respects to the residency requirement struck down in Tennessee

Wine, as on its face it reserves the enormous economic opportunities of Maine’s medical

marijuana market for long-term residents. The result is that non-residents and out-of-

state companies like High Street are excluded from owning a dispensary, the largest and

most lucrative type of medical marijuana business, in Maine. Because the law facially

discriminates against non-residents, it is “virtually per se invalid.” Camps Newfound,

520 U.S. at 575. The self-evident purpose of the law, to benefit Mainers first and

foremost, belies any other possible justification. See Or. Waste Sys. v. Dep’t of Envtl.

Quality, 511 U.S. 93, 101 (1994) (“The State’s burden of justification is so heavy that

facial discrimination by itself may be a fatal defect.”) (quotation marks omitted). As with

the residency requirement struck down in Tennessee Wine, the challenged Maine

statute is unconstitutional.

       Recent decisions in this Court support the conclusion that the residency

requirement for dispensaries is unconstitutional. In May 2020, the Department decided

not to enforce the durational residency requirement in Maine’s adult use marijuana

statute after Wellness Connection’s sister company sued the State on the ground that the

requirement violated the dormant Commerce Clause. The Department’s decision was

based on the determination that the residency requirement “is subject to significant

constitutional challenges and is not likely to withstand such challenges.” NPG, LLC v.

Dep’t of Adm. & Fin. Servs., Civil Action No. 1:20-cv-00107, Doc. 9 (D. Me. May 11,

2020). The residency requirement for dispensaries is just as unconstitutional as the

adult use residency requirement, and the Department’s spot-on analysis in that case

applies with equal force here.




                                             8
Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 9 of 10                 PageID #: 136




       Following the Department’s decision not to enforce the adult use residency

requirement, this Court issued a preliminary injunction preventing the City of Portland

from using residency-related criteria when awarding its municipal cannabis licenses.

The Court rejected the City’s argument that “licensing of marijuana retail stores

operates in a unique dimension” outside the bounds of the dormant Commerce Clause,

and held that “the dormant Commerce Clause likely restricts the City’s licensing of

marijuana retail stores” in a manner that favors state residents. See NPG, LLC v. City of

Portland, 2020 WL 4741913, at *9-10 (D. Me. Aug. 14, 2020). The Court explained that

“although the Controlled Substances Act criminalizes marijuana, it does not

affirmatively grant states the power to burden interstate commerce in a manner which

would otherwise not be permissible.” Id. at *10 (quotation marks omitted); see also id.

at *10 n.15 (“Congress has simply not spoken on whether the states that have legalized

recreational marijuana are allowed to enact laws that would violate the dormant

Commerce Clause,” and for such laws to be permitted under the Commerce Clause,

“[s]pecific affirmative authorization is required.”). All of this is consistent with the

commonsense principle that the dormant Commerce Clause applies to state cannabis

regulations just the same as it applies to any other type of state law.

                                          CONCLUSION

       Because it violates the dormant Commerce Clause, the Court should permanently

enjoin the Defendants from enforcing the residency requirement for dispensaries, 22

M.R.S. § 2428(6)(H), and all regulations implementing that requirement.

March 17, 2021
                                           ___/s/ Matthew Warner___________
                                            Matthew Warner, Maine Bar No. 4823
                                            Jonathan G. Mermin, Maine Bar No. 9313
                                            Alexandra Harriman, Maine Bar No. 6172


                                              9
Case 1:20-cv-00468-NT Document 14 Filed 03/17/21 Page 10 of 10               PageID #: 137




                                            Attorneys for Northeast Patients Group d/b/a
                                            Wellness Connection of Maine & High Street
                                            Capital Partners, LLC

                                            Preti Flaherty Beliveau & Pachios LLP
                                            One City Center
                                            P.O. Box 9546
                                            Portland, ME 04112-9546
                                            207.791.3000
                                            mwarner@preti.com
                                            jmermin@preti.com
                                            aharriman@preti.com

                             CERTIFICATE OF SERVICE

      I hereby certify that on March 17, 2021, I filed the plaintiffs Brief in Support of
Judgment on the Record using the CM/ECF system which will provide service to all
counsel of record.

                                           __/s/ Matthew Warner___________
                                           Matthew Warner, Maine Bar No. 4823
                                           Attorney for Northeast Patients Group d/b/a
                                           Wellness Connection of Maine & High Street
                                           Capital Partners, LLC




                                             10
